Case 2:20-cv-00974-GRB-AKT Document 26 Filed 06/19/20 Page 1 of 2 PageID #: 100




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 TONY CACCAVALE, ANTHONY
 MANGELLI, and DOUGLAS SORBIE,                     Civil Action No.: 20-CV-00974 (GRB)(AKT)
 individually and on behalf of all others
 similarly situated,
                                                   RULE 7.1 DISCLOSURE STATEMENT
                   Plaintiffs,                     OF HP INC., f/k/a HEWLETT-
                   v.                              PACKARD COMPANY, AND
                                                   HEWLETT PACKARD ENTERPRISE
 HEWLETT-PACKARD COMPANY A/K/A                     COMPANY
 HP INC., HEWLETT PACKARD
 ENTERPRISE COMPANY and UNISYS
 CORPORATION,

                   Defendants.


         Pursuant to Federal Rule of Civil Procedure 7.1, Defendants HP Inc., f/k/a Hewlett-

 Packard Company, and Hewlett Packard Enterprise Company make the following disclosures:

     1. Defendant HP Inc. is a publicly-held corporation with no parent corporation.

     2. No public corporation currently holds 10% or more of the outstanding shares of

         Defendant HP Inc.

     3. Defendant Hewlett Packard Enterprise Company is a publicly-held corporation with no

         parent corporation.

     4. No public corporation currently holds 10% or more of the outstanding shares of

         Defendant Hewlett Packard Enterprise Company.




 ME1 33623041v.1
Case 2:20-cv-00974-GRB-AKT Document 26 Filed 06/19/20 Page 2 of 2 PageID #: 101




 Dated: June 19, 2020               McCARTER & ENGLISH, LLP

                                    /s/ Adam Saravay, Esq.

                                    Adam Saravay, Esq.
                                    Ilana Levin, Esq.
                                    Four Gateway Center
                                    100 Mulberry Street
                                    Newark, NJ 07101-0652
                                    Tel: (973) 622-4444
                                    Fax: (973) 624-7070
                                    asaravay@mccarter.com
                                    ilevin@mccarter.com

                                    Kristofor T. Henning, Esq. (pro hac vice
                                    application forthcoming)
                                    1600 Market Street
                                    Suite 3900
                                    Philadelphia, PA 19103
                                    Tel: (215) 979-3800
                                    Fax: (215) 979-3899
                                    khenning@mccarter.com
                                    Attorneys for Defendants HP Inc. and Hewlett
                                    Packard Enterprise Company




 ME1 33623041v.1
